COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Jose Guillermo Mendez v. The State of Texas

Appellate case number:     01-19-00581-CR

Trial court case number: 1627628

Trial court:               263rd District Court of Harris County

       The appellant, Jose Guillermo Mendez, has filed a Motion to Expedite Motion to Substitute
Counsel in this Court. The Court granted the appellant’s motion to substitute counsel on October
8, 2019. Accordingly, the appellant’s motion to expedite his motion to substitute counsel is
dismissed as moot.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually      Acting for the Court


Date: __October 22, 2019__